DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Comments Regarding Applicant’s Response
Applicant’s response filed December 22, 2021 has been entered.
The objection to the disclosure due to an informality is maintained.  
Applicant’s arguments have been fully considered and are persuasive.  In response, the rejections made under 35 U.S.C. §§ 102(a)(1) and 103, relying on Hussain, are withdrawn.

Specification
The disclosure is objected to because of the following informalities: in paragraph [00108], in the second sentence, “510” should read, “410”.  
Appropriate correction is required.

Claim Objections
Claims 8, 9 and 13 are objected to because of the following informalities:  
	a) In claim 8, in line 1, “comprising” should read, “comprises”.
	b) In claim 9, in lines 2-3, after the word “comprising”, a word, such as “performing” should be inserted, because the claim is attempting to associate an action, (i.e., "generating a normalized image") with one or more nouns (e.g., "median filtering...").
.
	Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	a) In claim 1, in line 8, “the AMD pathology” lacks antecedent basis.
	b) In claim 1, in line 10, “the matrix data” lacks antecedent basis.  
	c) In claim 1, in line 5, “performing image data segmentation” is vague.  On what is image date segmentation performed?  See also claim 14.
	d) In claim 9, in line 2, “the prominent features” lacks antecedent basis.
	e) In claim 10, in line 4, “each RPD/pathology region” lacks antecedent basis.
	f) In claim 10, in line 5, “the shape and size” lacks antecedent basis, and/or is unclear as to what it is referring to (the shape and size of what?).

	h) In claim 11, in  line 6, “the region” (two occurrences) is ambiguous because “prominent regions” is recited in claim 1.
	i) In claim 11, in line 8, it is not clear as to whether “retinal image data” is the same retinal image data recited in claim 1 or different retinal image data.  If it is the same retinal image data as recited in claim 1, it should be preceded by the definite article "said" or "the".  If not, it should be clearly distinguished from the previously recited retinal image data.
	j) In claim 13, in line 7, “risk” is vague.  Risk of what?
	k) In claim 14, in line 7, “the matrix data” lacks antecedent basis.
	l) Claims not discussed explicitly are indefinite by reason of their dependence upon an indefinite claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-5, 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 20210279874 to Boyd et al. (hereinafter referred to as “Boyd”) in combination with U.S. Patent 8,879,813 to Solanki et al. (hereinafter referred to as “Solanki”).
As to claim 1, Boyd discloses a method for identifying individuals at risk of progression from intermediate stage AMD to late stage AMD comprising:
	receiving retinal image data ([0008], color fundus photography; [0096], ocular images) and socio-demographic parameters ([0122], [0241], and [0279] - environmental/epigenetic risk factors); and
	performing AMD suspect screening comprising:
	performing image data segmentation to prepare a segmented image having prominent regions ([0099]; [0104]);
	performing registration ([0097]) to prepare a registered image comprising the locations of the AMD pathology;
	generating a matrix from the registered image ([0098]);

	generating a fuzzy weighted score regarding risk of developing late AMD using the deep convolution neural network ([0141]; [0276]; [0211], classifier can be a fuzzy logic based classifier, which would produce a fuzzy weighted score).
	Boyd does not disclose that the registration is elastic registration performed to the segmented image.  However, this is well known in the art as evidenced by Solanki (column 19, line 55; column 26, lines 59-61; column 27 line 1 to column 28, line 18; column 30, lines 1 and 52; column 32, lines 30-32; segmentation is performed to identify landmarks, then registration is performed).  Boyd teaches that registration provides the benefit if aligning images such that anatomical structures can overlap allowing automated quantification of changes to lesions (column 9, lines 6-9).  Therefore, it would have been obvious to one of ordinary skill in the art to modify Boyd’s invention according to Solanki.
As to claim 2, Boyd discloses the method of claim 1, wherein receiving retinal image data comprises receiving color fundus (CF) ([0008], color fundus photography) and red free (RF) image data ([0105]).
As to claim 3, Boyd discloses the method of claim 1, wherein receiving retinal image data comprises receiving color fundus (CF) image data ([0008]).
As to claim 4, Boyd discloses the method of claim 1, wherein receiving retinal image data comprises receiving red free (RF) image data ([0105]).
As to claim 5, Boyd discloses the method of claim 1, wherein performing elastic registration to the segmented image to prepare a registered image comprising the locations of the AMD pathology comprises macular area mapping ([0115], maps each point in one image onto 
As to claim 8, Boyd discloses the method of claim 1, wherein generating the fuzzy weighted score comprising use of one or more of random forest, decision stump, support vector machine, or artificial neural network classifiers to predict the risk of progression from intermediate stage AMD to late stage AMD ([0210]; [0211]-[0212]).
As to claim 9, Boyd discloses the method of claim 1, further comprising, prior to generating a matrix from the registered image, generating a normalized image including the prominent features comprising one or more of median filtering, image normalization and Gabor filtering ([0098]).

Claims 13 and 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Solanki in combination with U.S. Patent Application Publication 20150265144 to Burlina et al. (hereinafter “Burlina”).
As to claim 13, Solanki discloses a system for identifying individuals at risk of progression from intermediate stage AMD to late stage AMD, the system comprising:
	a computer system having one or more processors (column 5, lines 21-22) comprising a server (column 59, line 20, server) and a remote device configured (column 62, line 16-17, client) by machine-readable instructions to (column 8, lines 32-34):
	receive at the server de-identified encrypted retinal image data from the remote device (column 58, lines 64-65; column 59, lines 20-23); and 
	perform AMD suspect screening (column 58, lines 37-47); and
	transmit information from the server to the remote device (column 50, lines 65-67).

	Although Solanki teaches transmitting information from the server to the remote device (note explanation above), the reference does not mention that the information is regarding AMD stage, risk, and recommendation to visit an ophthalmologist immediately or at a certain time-frame.  However, this is well known in the art.  For example, Burlina teaches transmitting information regarding AMD stage, risk, and recommendation to visit an ophthalmologist immediately or at a certain time-frame ([0006]; [0009]; [0022]; [0045]).  Transmitting information regarding AMD stage, risk and recommendation to visit an ophthalmologist would provide the patient improved monitoring of eye health, and allow slowing of the progression of disease (Burlina, [0006]).  Therefore, it would have been obvious to one of ordinary skill in the art to modify Solanki’s invention according to Burlina.
As to claim 15, Solanki discloses the system of claim 13, but does not disclose wherein the information transmitted from the server to the remote device comprises an image that is cropped in the center area for a region of interest based on image center, and wherein the image is split into a plurality of parts for transmission from the server to the remote device.  However, this is well known in the art, as evidenced by Burlina ([0029]; [0037]).  Employing Burlina’s teaching would minimize processing time, and permit AMD severity grading (Burlina, [0029] and [0037]).  Therefore, it would have been obvious to one of ordinary skill in the art to modify Solanki’s invention according to Burlina.
As to claim 16. Solanki and Burlina render obvious the system of claim 13, further comprising:
	a re-identification and decryption module at the remote device configured by machine-readable instructions (Solanki: Table 8, images of a particular patient identified) to produce a report of individual's AMD stage with an image, and an individual's personal and pathological information (Burlina: [0022]; [0051]; [0082]).
As to claim 17, Solanki discloses the system of claim 13, wherein the retinal image data comprises color fundus (CF) (column 33, lines 19-24) and red-free (RF) image data (column 33, lines 28-29, green channel).
As to claim 18, Solanki discloses the system of claim 13, wherein the retinal image data comprises color fundus (CF) image data (column 33, lines 19-24).
As to claim 19, Solanki discloses the system of claim 13, wherein the retinal image data comprises red-free (RF) image data (column 33, lines 19-24).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Solanki in combination with Burlina and Boyd.
As to claim 14, Solanki discloses the system of claim 13, wherein AMD suspect screening comprises 
	performing retinal image data segmentation to prepare a segmented image having prominent regions (column 19, line 55; column 26, lines 59-61);
	performing elastic registration to the segmented image to prepare a registered retinal image comprising the locations of AMD pathology (column 27 line 1 to column 28, line 18; column 30, lines 1 and 52; column 32, lines 30-32);

	Solanki does not disclose:
	training a deep convolution neural network with the matrix data and sociodemographic parameters; 
	generating a score regarding risk of developing late AMD using the deep convolution neural network.
	However, this is well known in the art.  For example, Boyd teaches:
	training a deep convolution neural network with matrix data and sociodemographic parameters ([0206]; [0210]); 
	generating a score regarding risk of developing late AMD using the deep convolution neural network ([0141]; [0276]).
	Boyd’s teaching would provide the ability to determine risk of developing late AMD.  Therefore, it would have been obvious to one of ordinary skill in the art to modify Solanki’s invention according to Boyd.

Allowable Subject Matter
Claims 6, 7 and 10-12 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.



Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JON C CHANG whose telephone number is (571)272-7417. The examiner can normally be reached Mon-Fri 9:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Urban can be reached on (571) 272-7899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JON CHANG/Primary Examiner, Art Unit 2665